Citation Nr: 0901523	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-01 703	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) from March 22, 1996 
to August 5, 1996.

2.  Entitlement to a rating higher than 30 percent for the 
PTSD from August 6, 1996 to July 23, 2001.  

3.  Entitlement to a rating higher than 50 percent for the 
PTSD from July 24, 2001 to April 14, 2003.

4.  Entitlement to a rating higher than 70 percent for the 
PTSD since April 15, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran's claim for service connection for PTSD and 
assigned an initial 0 percent (i.e., noncompensable) rating 
retroactively effective from March 22, 1996, the date of 
receipt of his most recent claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In decisions since issued during the pendency of his 
appeal, the rating for his PTSD has been increased 
incrementally in the "stages" indicated.  Fenderson, 
12 Vet. App. at 125-26.

In an October 2006 memorandum decision, the U.S. Court of 
Appeals for Veterans Claims (Court) set aside and remanded 
portions of the Board's September 2004 decision for further 
development.


FINDING OF FACT

The veteran died before the Board could issue another 
decision in this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and, therefore, must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


